DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 1/03/2022 has been entered.  Applicant’s arguments, see Pages 05-07, with respect to claim 1 have been fully considered and are persuasive.  The rejection of the claim has been withdrawn.  Applicant’s amendment to the Specification has been noted.
Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowable for requiring in the method:
“…a first diameter portion having a first diameter, a second diameter portion having a diameter greater than the first diameter, and a tapered portion having a diameter gradually increasing from the first diameter portion toward the second diameter portion, 
the mold including, at a cavity-side edge of a through portion for the hole-forming columnar body, a seal member that has elasticity to follow changes in outside diameter caused by an axial movement of the hole-forming columnar body and that seals the cavity, 
…method comprising: …moving the hole-forming columnar body in the axial direction such that…the tapered portion is positioned in the cavity…injecting the molten resin to fill the cavity…maintaining a pressure of an inside of the cavity…moving the hole-forming columnar body in the axial direction such that the second diameter portion is positioned in the cavity…and cooling…to solidify the injected filling molten resin”
Meaning the columnar body utilized in the claimed method has the specific structure of a first and second diameter portion and an intermediate portion which has a diameter that gradually increases from the first diameter portion to the second diameter portion.
The closest prior art or record, Matsumoto (JP 07214601 A), discloses a mold (2, 3 in Figures 1-3) having a cavity (30) and a hole-forming columnar body (pin 4).  The cavity is filled with molten resin and meets on an outer periphery of the hole-forming columnar body (paragraph 0009, the molten resin is injected after the mold is closed and begins to reach the vicinity of the pin).  The hole-forming columnar body is disposed in the cavity to form a hole in an injection-molded article and is movable in an axial direction while extending through the cavity (as shown in Figures 1-3), and comprising a first and second diameter portion having a second diameter greater than the first diameter (paragraph 0006, the pin also has as stepped shape…with a large diameter portion, as medium diameter portion, and a small diameter portion).  Likewise, Matsumoto discloses a method of moving the hole-forming columnar body in the axial direction such that the first diameter portion is positioned in the cavity (Figure 1); injecting the molten resin to fill the cavity such that at least one of the first diameter portion or the tapered portion is positioned in the cavity (paragraph 0009); moving the hole-forming columnar body in the axial direction such that the second diameter portion is positioned in the cavity (Figure 2; paragraph 0010, the molded portion of the pin partially retracted from the cavity portion is pushed into the cavity portion again); and cooling the injected filling molten resin to solidify the injected filling molten resin.  However, Matsumoto does not teach 
Another prior art, Clarke (US 2018/0264699 A1), is referenced for disclosing an injection mold comprising a plurality of mold parts (movable mold parts 4, 6) defining a mold cavity.  The use of a dynamic seal enables an injection nozzle (12) to move freely between the movable mold parts (paragraph 0057).
Applicant argues, see Page 6-7, the combination of Matsumoto and Clarke fails to disclose or suggest “a tapered portion having a diameter gradually increasing from the first diameter portion toward the second diameter portion” as well as “moving the hole-forming columnar body in the axial direction such that the second diameter portion is positioned in the cavity, after the pressure of the inside of the cavity is maintained”.  With regards to the first limitation above (a tapered portion), Applicant contends Matsumoto portrays an arrangement that features a narrow diameter pin projection exactly matching the cavity (e.g. the gate entry cavity); and designed to have an uncovered top surface as resin flows over and then moves up until the pin extends through the full thickness of the resin body.  The pin arrangement includes further includes an intermediate diameter portion and a larger diameter portion.  Applicant states the intermediate diameter portion has a common diameter as the gate entry; hence, one of ordinary skill would neither be inclined nor suggested to taper said intermediate portion.  moving the hole-forming columnar body in the axial direction), Applicant also asserts the pin structure inherently would prevent the second diameter portion from being positioned with in the cavity; Examiner also agrees.  As discussed above, the intermediate portion is non-tapered from the first diameter portion to the second diameter portion and is sized in common with the gate entry (as shown in the Figures).  Hence, it would not be possible to move the second diameter portion into cavity as the intermediate portion is flush with the gate entry.  While it could be conceivably to taper the intermediate portion, the prior neither teaches nor suggests doing so as the function of the intermediate portion is to flush the gate entry of resin back into the mold cavity.  As disclosed in the current application, a method of moving a columnar body into the cavity, maintaining a pressure in the cavity, and advancing the columnar body further into the cavity thereafter, wherein the columnar body has the specific structure as claimed, prevents formation of fragile welds and/or joints during injection molding (Pages 1-2 of the instant Specification).
Claims 2-4 are allowable at least for depending on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Virak Nguon whose telephone number is (571)272-4196. The examiner can normally be reached Monday-Thursday (and alternate Fridays) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715